Exhibit Form 8-K aVinci Media Corporation File No. 000-17288 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited proforma condensed combined balance sheet aggregates the balance sheet of Secure Alliance Holdings Corporation (“SAH”) and the balance sheet of Sequoia Media Group, LC (“Sequoia”) as of March 31, 2008, accounting for the transaction as a recapitalization of Sequoia with the issuance of shares for the net assets of SAH (a reverse acquisition) and using the assumptions described in the following notes, giving effect to the transaction, as if the transaction had occurred as of March 31, 2008.The transaction was not completed as of March 31, 2008. The following unaudited proforma condensed combined statements of operations combine the results of operations of Sequoia for the three months ended March 31, 2008 and SAH for the three months ended March 31, 2008 and the results of operations of Sequoia for the year ended December 31, 2007 and SAH for the year ended September 30, 2007 as if the transaction had occurred as of the October 1, The proforma condensed combined financial statements should be read in conjunction with the separate financial statements and related notes thereto of Sequoia and SAH.These proforma financial statements are not necessarily indicative of the combined financial position, had the acquisition occurred on the date indicated above, or the combined results of operations which might have existed for the periods indicated or the results of operations as they may be in the future. Unaudited Pro Forma Condensed Combined Balance Sheet March 31, Sequoia SAH Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash $ 985,461 $ 9,363,061 (2,000,000 ) $ 8,348,522 Marketable securities available-for-sale - 303,300 (303,300 ) - Accounts receivable 299,166 33,470 (33,470 ) 299,166 Notes receivable - 2,500,000 (2,500,000 ) - Inventory 40,302 - 40,302 Prepaid expenses 94,949 76,718 171,667 Deferred costs 265,142 - 265,142 Deposits and other current assets 9,030 - 9,030 Total current assets 1,694,050 12,276,549 9,133,829 Property and equipment, net 926,178 - 926,178 Intangible assets, net 72,614 - 72,614 Other Assets 20,408 4,000 24,408 Total assets $ 2,713,250 $ 12,280,549 $ 10,157,029 Liabilities and Members' Equity (Deficit) Current liabilities: Accounts payable $ 55,280 $ 106,433 $ 161,713 Accrued liabilities 1,183,825 157,901 1,341,726 Distributions payable 439,604 - 439,604 Current portion of capital leases 129,171 - 129,171 Current portion of deferred rent 50,771 - 50,771 Note payable 2,500,000 - (2,500,000 ) - Deferred revenue 468,125 - 468,125 Total current liabilities 4,826,776 264,334 2,591,110 Capital lease obligations, net of current portion 201,649 - 201,649 Deferred rent, net of current portion 63,714 - 63,714 Total liabilities 5,092,139 264,334 2,856,473 Series B redeemable convertible preferred units, no par value, 12,000,000 units authorized; 8,804,984 outstanding, (liquidation preference of $6,603,182) 6,603,182 - (6,603,182 ) - 2 Sequoia SAH Pro Forma Adjustments Pro Forma Combined Assets Commitments and contingencies Members' equity (deficit): Series A convertible preferred units, no par value, 3,746,485 units authorized, 3,533,720 units outstanding(liquidation preference of $474,229) 474,229 - (474,229 ) - Common units, no par value, 90,000,000 units authorized; 30,798,382, units outstanding 4,700,607 - 8,053,411 - (12,754,018 ) Common stock, $.01 par value, authorized 100,000,000 shares; issued and outstanding 19,484,524 shares - 194,840 (97,420 ) 487,281 389,861 Additional paid-in capital - 30,127,147 97,420 21,946,182 (2,333,470 ) (389,861 ) 12,754,018 (18,309,072 ) Accumulated deficit (14,156,907 ) (18,309,072 ) 18,309,072 (15,132,907 ) (976,000 ) Accumulated other comprehensive income - 3,300 (3,300 ) - Total members' equity (deficit) (8,982,071 ) 12,016,215 7,300,556 Total liabilities and members' equity (deficit) $ 2,713,250 $ 12,280,549 $ 10,157,029 3 Unaudited Pro Forma Condensed Combined Statements of Operations Sequoia SAH Three Months ended Three Months ended March 31, 2008 March 31, 2008 Pro Forma Adjustments Pro Forma Combined Sales $ 73,496 $ - $ 73,496 Operating expense: Cost of sales 173,097 - 173,097 Research and development 560,377 - 560,377 Selling and marketing 517,161 - 517,161 General and administrative 1,144,240 505,057 1,649,297 Depreciation and amortization 56,998 - 56,998 Total operating expense 2,451,873 505,057 2,956,930 Income (loss) from operations (2,378,377 ) (505,057 ) (2,883,434 ) Other income (expense): Interest income 11,129 132,615 (80,000 ) 63,744 Interest expense (71,289 ) - (71,289 ) Total other income (expense) (60,160 ) 132,615 (7,545 ) Loss before income taxes and discontinued operations from continuing operations (2,438,537 ) (372,442 ) (2,890,979 ) Income tax expense - - - Loss from continuing operations (2,438,537 ) (372,442 ) (2,890,979 ) Preferred dividends and deemed dividends (131,353 ) - (131,353 ) Net loss applicable to common unit/shareholders $ (2,569,890 ) $ (372,442 ) $ (3,022,332 ) Basic and diluted earnings (loss) per share: Loss from continuing operations $ (0.09 ) $ (0.02 ) $ (0.06 ) Basic weighted average common shares outstanding 30,228,842 19,444,794 (9,802,268 ) 48,628,640 38,986,114 4 Unaudited Pro Forma Condensed Combined Statements of Operations Sequoia SAHC Year ended Year ended December 31, 2007 September 30, 2007 Pro Forma Adjustments Pro Forma Combined Sales $ 541,856 $ - $ 541,856 Operating expense: Cost of sales 57,068 - 57,068 Research and development 1,890,852 - 1,890,852 Selling and marketing 1,351,860 - 1,351,860 General and administrative 3,677,326 1,333,467 5,010,793 Depreciation and amortization 277,458 - 277,458 Total operating expense 7,254,564 1,333,467 8,588,031 Income (loss) from operations (6,712,708 ) (1,333,467 ) (8,046,175 ) Other income (expense): Gain on disposal of 3CI pursuant to class-action settlement - (5,380,121 ) (5,380,121 ) Reorganization fee paid to Laurus - (6,508,963 ) (6,508,963 ) Interest income 66,524 580,861 647,385 Interest expense (693,217 ) (693,217 ) Gain on collection of receivable - - Gain on CCC bankruptcy settlement - - Other expenses - - Total other income (expense) (626,693 ) (5,928,102 ) (11,934,916 ) Loss before income taxes and discontinued operations (7,339,401 ) (7,261,569 ) (19,981,091 ) Income tax expense - 75,808 75,808 Loss from continuing operations (7,339,401 ) (7,337,377 ) (20,056,899 ) Preferred dividends and deemed dividends (498,251 ) - (976,000 ) (1,474,251 ) Net loss from continuing operations applicable to common unit/shareholders $ (7,837,652 ) $ (7,337,377 ) $ (21,531,150 ) Basic earnings (loss) per share: Loss from continuing operations (0.03 ) (0.03 ) Basic weighted average common shares outstanding 33,499,128 (9,802,268 ) 43,431,974 38,986,114 (19,251,000 ) 5 NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS NOTE 1 – PROFORMA ADJUSTMENTS On December 6, 2007, SAH entered into an Agreement and Plan of Merger wherein SAH would acquire 100% of Sequoia through the issuance of 38,986,114 shares of restricted common stock in a transaction wherein Sequoia would become a wholly-owned subsidiary of SAH.After effectiveness of the transaction, the former Sequoia unit holders will own approximately 80% of the issued and outstanding shares of SAH.Because the shares issued in the transaction represent control of the total shares of the outstanding common stock immediately following the transaction, the transaction will be accounted for as a reverse acquisition.The merger became effective on June 5, Pro forma adjustments on the attached financial statements include the following: [A]To record the 1 for 2 reverse stock split of SAH common stock. [B]To reflect the conversion of Sequoia preferred unitsto Sequoia common units immediately prior to the closing of the transaction between SAH and Sequoia.The conversion includes an additional 1,525,000 common units that were issued upon conversion in order to induce conversion.These inducement units will be recorded as a preferential dividend, thus increasing the accumulated deficit and increasing the loss applicable to common unit/shareholders. [C]To record the acquisition of Sequoia by SAH through the issuance of 38,986,114 shares of common stock.The ownership interests of the former owners of Sequoia in the combined enterprise will be greater than that of the ongoing shareholders of SAH and, accordingly, the management of Sequoia will assume operating control of the combined enterprise.Consequently, the acquisition will be accounted for as the recapitalization of Sequoia, wherein Sequoia purchased the assets of SAH and accounted for the transaction as a “Reverse Acquisition” for accounting purposes. [D]To eliminate the accumulated deficit of SAH at the date of acquisition to reflect the purchase by Sequoia for accounting purposes. [E]To eliminate the Sequoia common units for consolidation. [F]To remove assets that will be distributed to SAH shareholders prior to the merger.Prior to the effectiveness of the reverse merger, SAH will distribute $2 million in cash and 2,022,000 shares of Cashbox, a publicly listed UK company to the shareholders of SAH. [G]To remove expenses, gains, and shares repurchased in connection with the sale of SAH’s prior operations.Such operations have been disposed and will not be a continuing component of the combined company. [H]To remove interest income related to the $2 million of cash that will be retained by the SAH stockholders (see note F above). [I]To record the issuance of 38,986,114 shares of SAH’s common stock in connection with the reverse acquisition.Dilutive earnings per share were not presented, as the effect was anti-dilutive for the periods presented. [J]To eliminate $2,500,000 note payable / receivable between SAH and Sequoia. 6
